Case 21-31119-mvl11 Doc 4 Filed 06/18/21                     Entered 06/18/21 15:26:21              Page 1 of 3




SIDLEY AUSTIN LLP
Thomas R. Califano (10369867)
Andres Barajas (pro hac vice application forthcoming)
787 Seventh Avenue
New York, New York 10019
Telephone: (212) 839-5300
Facsimile: (212) 839-5599

Duston McFaul (24003309)
Charles M. Persons (24060413)
Maegan Quejada (24105999)
Jeri Leigh Miller (24102176)
Juliana L. Hoffman (24106103)
2021 McKinney Ave
Suite 2100
Dallas, Texas 75201
Telephone: (214) 981-3300
Facsimile: (214) 981-3400

Proposed Counsel for the Debtors and
Debtors in Possession


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


    In re:                                                           Chapter 11

    GVS PORTFOLIO HOLDINGS I B, LLC, et al. 1                        Case No. 21-31119-MVL

                            Debtors.                                 (Joint Administration Requested)



                             NOTICE OF DESIGNATION AS
                        COMPLEX CHAPTER 11 BANKRUPTCY CASES



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: GVS Texas Holdings I, LLC (7458); GVS Portfolio I B, LLC (7171); GVS Portfolio I,
LLC (6441); WC Mississippi Storage Portfolio I, LLC (0423); GVS Nevada Holdings I, LLC (4849); GVS Ohio
Holdings I, LLC (6449); GVS Missouri Holdings I, LLC (5452); GVS New York Holdings I, LLC (5858); GVS
Indiana Holdings I, LLC (3929); GVS Tennessee Holdings I, LLC (5909); GVS Texas Holdings II, LLC (1225); GVS
Ohio Holdings II, LLC (2376); GVS Illinois Holdings I, LLC (9944); and GVS Colorado Holdings I, LLC (0408).
The location of the Debtors’ service address is: 814 Lavaca Street, Austin, Texas 78701.
Case 21-31119-mvl11 Doc 4 Filed 06/18/21              Entered 06/18/21 15:26:21         Page 2 of 3




       GVS Texas Holdings I, LLC (“GVS Texas”) and its affiliated debtors and debtors-in-

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) commenced these

chapter 11 cases on June 17, 2021. The Debtors believe that these chapter 11 cases qualify as

complex chapter 11 bankruptcy cases under General Order No. 2006-02 because:

       X       The Debtors’ total debt exceeds $10 million;

       X       Any other circumstances justifying complex case treatment (multiple, related
               Debtors)
                                  Reservation of Rights

       Nothing contained herein is intended to be or shall be construed as (i) an admission as to

the validity of any claim against the Debtors, (ii) a waiver of the Debtors’ or any party in interest’s

rights to dispute any claim, (iii) a waiver of the Debtors’ or any other party in interest’s rights

under the Bankruptcy Code or any other applicable law, or (iv) an approval or assumption of any

agreement, contract, program, policy, or lease under section 365 of the Bankruptcy Code.

Likewise, if the Court grants the relief sought herein, any payment made pursuant to the Court’s

order is not intended to be and should not be construed as an admission to the validity of any claim

or a waiver of the Debtors’ or any party in interest’s rights to dispute such claim subsequently.

                            [Remainder of page intentionally left blank]




                                                  2
Case 21-31119-mvl11 Doc 4 Filed 06/18/21   Entered 06/18/21 15:26:21     Page 3 of 3




Dated: June 18, 2021                        Respectfully submitted,
       Dallas, Texas
                                            SIDLEY AUSTIN LLP


                                            /s/ Thomas R. Califano
                                            Thomas R. Califano (10369867)
                                            Andres Barajas (pro hac vice application
                                            forthcoming)
                                            787 Seventh Avenue
                                            New York, New York 10019
                                            Telephone: (212) 839-5300
                                            Facsimile: (212) 839-5599

                                            Duston McFaul (24003309)
                                            Charles M. Persons (24060413)
                                            Maegan Quejada (24105999)
                                            Jeri Leigh Miller (24102176)
                                            Juliana L. Hoffman (24106103)
                                            2021 McKinney Ave
                                            Suite 2100
                                            Dallas, Texas 75201
                                            Telephone: (214) 981-3300
                                            Facsimile: (214) 981-3400

                                            Proposed Counsel for the Debtors and
                                            Debtors in Possession




                                       3
